The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Remarks
In this Office action, the previous rejections of claims under 35 U.S.C. 112(a)/(b), double patenting, and 35 U.S.C. 102 have been withdrawn. New grounds of rejection are presented for claim 42 under 35 U.S.C. 112(b) and the rejection of the claims under 35 U.S.C. 102 is withdrawn over Tearney ‘430, but is largely maintained over Dienemann and Tearney ’473. The new grounds of rejection changes the citation of the element that corresponds to the claimed first wave-guide and adds Nikon’s teaching that a focusing lens produces a point source at the focal point.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, from which claim 42 depends from, has been amended to state the first waveguide emits light as a point source directly to the second wave-guide. This appears to conflict with claim 42. Claim 42 states the end of the first wave-guide provides a plurality of electro-magnetic radiations or a plurality of beams of different order, which a point source would not do. Claim 42 also does not appear to be consistent with the disclosure which states “For example, an output of a point object 1100 can be transformed by a mirror tunnel device 1110 to multiple orders of light/radiation beams” (see para. [00101] as filed).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 29, 38, 39, 45, and 48-52, 54, and 55 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dienemann et al. (DD 294805; Nikon. “Perfect Lens Characteristics” is relied upon for additional support).

With respect to claims 29, 39, 45, 48, and 49, Dienemann shows a lighting system for laser and super radiation comprising:

    PNG
    media_image1.png
    566
    240
    media_image1.png
    Greyscale
a first wave-guide (lens 5 and 6 combined; or lens 6 alone), or laser that produces and guides beam 1) substantially coaxially aligned  with a second cylindrical wave-guide (4 “Advantageously, the further mirror tunnel can be designed with a round cross-section,” “The other mirror tunnel 4 is a tube with a mirrored inner surface…a diameter of 4mm”), the second wave-guide comprising an extended at least partially internally reflecting surface and being configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders (“Due to the multiple superimposition in the mirror tunnel 4, a balanced distribution of the intensity is produced at the end thereof
​over the cross-section of the pipe”), and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens (3, 7, 8, 9, and/or 11);
the first wave-guide being configured to emit the radiation as a point source directly into the cylindrical second wave-guide (lens 5 and 6 combined; or lens 6 alone; See focal point. Nikon shows that a lens focusing to a focal point produces a point source at the focal point); and
the at least one lens (3, 7, 8, 9, and/or 11) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide and the second wave-guide and generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens (“Virtual light sources a larger area than the focal spot of the laser without this tunnel”).
With respect to claim 38, the first wave-guide is an optical wave-guide since it guides light.

With respect to claims 51, 52, 54, and 55, the mirror tunnel is also a multi-mode wave-guide.

Claim(s) 29, 34-36, 38, 39, and 42-55 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tearney et al. (US 2006/0114473; Nikon. “Perfect Lens Characteristics” is relied upon for additional support).
With respect to claims 29, 45, 48, and 49, Tearney shows a multiple spot generating ("MSG") device (e.g. Figs. 6, 7) suitable for a microscope comprising:
a first wave-guide (lens 610, 710) substantially coaxially aligned with a second cylindrical wave-guide (para. [0042]: “Cylindrical waveguide may produce orders of rings on the sample”.), the second wave-guide configured to (i) transform radiation from the first wave-guide into a plurality of electro-magnetic radiations or a plurality of beams of different orders (para. [0037]: “Discrimination of positive and negative orders may be accomplished by modulating the two mirrors 630, 640 with different phases and performing phase sensitive detection.”), and (ii) forward each of the plurality of electro-magnetic radiations or each of the plurality of beams of different orders to at least one lens (650, 750); 
the first wave-guide being configured to emit the radiation as a point source directly into the cylindrical second wave-guide (lens 610, 710; See focal point. Nikon shows that a lens focusing to a focal point produces a point source at the focal point); and
the at least one lens (650, 750; two lens at [0033]) configured to receive the plurality of electro-magnetic radiations or the plurality of beams of different orders from the first wave-guide and the second wave-guide and generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens (para. [0030]: “A lens at the opposite end 650 of the mirror tunnel images virtual sources or beamlets along a one-dimensional line.”).
Remark: Although Tearney does not show the claimed result of “generate a focus-spot radiation which has a greater depth-of-focus than a depth-of-focus from a single focused beam through the at least one lens,” this property/result is taken to be inherent because the apparatus of Tearney is structurally identical as claimed (i.e. two waveguides axially aligned and a focus lens).

34. The apparatus of claim 29, further comprising a housing (430) which at least partially encloses at least one of the first wave-guide or the second wave-guide.

35. The apparatus of claim 34, further comprising a sheath (430) enclosing the housing.

36. The apparatus of claim 34, further comprising a controller which is configured to at least one of rotate or translate the housing ([0053]).

38. The apparatus of claim 29, wherein the first wave-guide is an optical wave-guide (see [0019]). 

39. The apparatus of claim 29, wherein the at least one lens comprises two lenses [0036].

42. The apparatus of claim 29, wherein the plurality of electro-magnetic radiations or the plurality of beams of different orders are provided to the second wave-guide as an output of an end of the first wave-guide (This limitation is taken as how the apparatus is intended to be operated or used and thus does not serve to distinguish. The first wave-guide of Tearney may be operated as such).

43. The apparatus of claim 29, further comprising a swept source, wherein the radiation from the first wave-guide is generated by the swept (tunable) source [0013].

44. The apparatus of claim 29, further comprising a broadband source (310; [0027]) wherein the radiation from the first wave-guide is generated by a broadband source.

46. Please see discussion for claim 35 for the probe and in addition, Tearney shows an interferometer 325 at [0027].

47. The system of claim 46, wherein the interferometric arrangement is part of the probe (the probe is the sample arm, which is an interferometric arrangement, of the interferometer).

50. The apparatus of claim 29, further comprising an interferometric arrangement provided in communication with the probe (Tearney shows an interferometer at [0027]).

51-55. The mirror tunnel is also a multi-mode wave-guide.


Response to Arguments
Claim Rejections - 35 USC § 112, 2nd paragraph, double patenting, written description
The previous rejections of claims under 35 U.S.C. 112(a)/(b), double patenting, and 35 U.S.C. 102 have been withdrawn. 

Claim Rejections - 35 USC § 102(b)
	Applicant argues the elements cited in Dienemann, Tearney ‘473, and Tearney ‘430 to correspond to the first wave-guide do not output as a point source directly into the cylindrical second wave-guide. This is found persuasive. Tearney ‘430 has been withdrawn. New elements of Dienemann and Tearney ‘473 are cited to correspond to amended first wave-guide. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hwa Andrew Lee/Primary Examiner, Art Unit 2886